Citation Nr: 1549941	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  11-15 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for claimed additional disability of diabetes mellitus, claimed as due to VA medical treatment.


REPRESENTATION

Appellant represented by: New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1977 to December 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the RO in Newark, New Jersey, that denied compensation under 38 U.S.C.A. § 1151 for a claimed additional disability of diabetes mellitus.

The Veteran testified before a Decision Review Officer (DRO) at the Newark, New Jersey, RO in March 2013.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran has an additional disability of diabetes mellitus caused by VA's prescription of the drug Seroquel, also known as Quetiapine.

2.  Diabetes mellitus is a known possible side effect of Seroquel and, as such, is a reasonably foreseeable event.

3.  The Veteran's diabetes mellitus is not due to negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, to include the advanced failure to obtain informed consent when prescribing Seroquel. 


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for causation or aggravation of an additional disability of diabetes mellitus have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.  38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In May 2010, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim pursuant to the provisions of 38 U.S.C.A. 
§ 1151, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the October 2010 rating decision from which this appeal arises.  Further, the issue was readjudicated in December 2012 and April 2013 supplemental statements of the case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received a VA diabetes mellitus examination in September 2010.  Further, an addendum opinion was obtained in October 2010.  The examination report and addendum opinion are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report and addendum opinion reflect that the record was reviewed, necessary testing was conducted, and all relevant questions were answered.

There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Entitlement to Compensation Under 38 U.S.C.A. § 1151

Compensation under the provisions of 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  A disability is a qualifying additional disability if (1) the disability was not the result of the veteran's willful misconduct; (2) was caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by VA either by a VA employee or in a VA facility; and (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  

In determining whether a veteran sustained additional disability, VA compares his or her condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  
38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's disability or death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 
(2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced that the currently diagnosed diabetes mellitus was caused by VA's prescription of the drug Seroquel, also known as Quetiapine.  The facts of this case are as follows.  In June 2009, the Veteran reported to the VA Medical Center (VAMC) for follow-up treatment of bipolar disorder.  At that time the Veteran was taking the medications Depakote and Prozac.  The VA psychiatrist noted in the report that the Veteran should also be prescribed the atypical antipsychotic medication Seroquel.  The evidence of record, both lay and medical, reflects that weight gain and diabetes mellitus are known potential side effects of Seroquel/Quetiapine.  The June 2009 VA treatment record also conveys that the Veteran was placed on antipsychotic metabolic monitoring, specifically, weight monitoring for patients on atypical antipsychotic medications.  The Veteran weighed in at 167 pounds.

In September 2009, it was noted in a VA treatment record that the Veteran had high glucose for the month of August.  The Veteran and a VA psychiatrist discussed the possibility that the glucose dysregulation may have been related to Seroquel and the medication was discontinued.  The Veteran was subsequently diagnosed with diabetes in October 2009.

In the October 2010 addendum opinion, the VA examiner opined that it was as likely as not that the Veteran's currently diagnosed diabetes was a side effect of VA's prescription of Seroquel.  Further, VA treatment records indicate that multiple VA physicians have opined that the Seroquel was the likely cause of the diabetes mellitus.  As such, the Board finds that the Veteran has an additional disability of diabetes mellitus caused by VA's prescription of the drug Seroquel, also known as Quetiapine.

Concerning the question of whether the subsequent development of diabetes mellitus was reasonably foreseeable, as noted above, diabetes mellitus is a well-known possible side effect of Seroquel.  According to an October 2015 brief by the Veteran's former representative, the United State Food and Drug Administration (FDA) has required that diabetes mellitus be included as a possible side effect of Seroquel since 2003.  One internet article provided to VA has symptoms of diabetes mellitus as the first-listed potential side effect of the drug.  Further, the Veteran's own Seroquel/Quetiapine warning label/instructions (as noted by the fact the Veteran's name and Rx number are included on the label), specifically notes that the drug "may infrequently make your blood sugar level rise, causing or worsening diabetes."  As such, the Veteran's development of diabetes mellitus secondary to taking Seroquel was reasonably foreseeable.

The only remaining question before the Board is whether the proximate cause of the diabetes mellitus was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in prescribing the Seroquel.  As stated by the VA examiner in the October 2010 VA addendum opinion, which opined there was no negligence or carelessness on the part of VA, "because the Veteran developed a side effect from the medication, it does not mean it is negligence or lack of proper skill or carelessness on the part of the physician."  The VA examiner noted that Seroquel is an antipsychotic medication that continues to be used to treat many psychiatric disabilities.  Internet articles received by VA that were printed in 2012 also convey that the drug continues to be prescribed to others.  As the drug Seroquel is still prescribed to treat other mental health patients, despite its known side effects, coupled with the medical opinions that there was no negligence or fault on the part of VA in prescribing the Seroquel, the Board cannot find that VA failed to exercise the degree of care that would be expected of a reasonable health care provider in prescribing the drug to the Veteran.  Other reasonable health care providers regularly prescribe Seroquel as a standard way to treat mental health disabilities.

For the above reasons, benefits under 38 U.S.C.A. § 1151 would only be appropriate if VA prescribed the medication without the Veteran's informed consent.  At the March 2013 DRO hearing, the Veteran was asked if VA informed of the possible side effect of diabetes mellitus.  The Veteran responded, "no, sir, I didn't get anything of that nature."  In a follow-up question, the DRO asked if the Veteran was provided a print-out with information about the drug.  The Veteran responded affirmatively but indicated the information "only said it may cause dizziness, it may cause drowsiness, and don't drink alcohol[.]"

While the Board has given serious consideration to the Veteran's contention that no information was provided concerning the possible side effect of diabetes mellitus, the Board finds the evidence of record weighs against a finding that the Veteran was not adequately informed of the risks of taking Seroquel so as to be unable to give informed consent to this medication.  In other words, the Board finds that the Veteran gave informed consent to taking the medication. 

A March 2012 printout discussing Seroquel's side effects not only lists signs of diabetes first on the list of potential side effects, it is also one of the few noted side effects to be typed in bold.  Such evidence indicates that it is one of the more severe and well-known side effects.  In the October 2010 VA addendum opinion, the VA examiner noted that such side effects are usually discussed by both the prescribing physician and the fulfilling pharmacist.  

As addressed above, after being prescribed Seroquel in June 2009, the Veteran was placed on antipsychotic metabolic monitoring.  This monitoring was specifically tailored for patients taking atypical antipsychotics' such as Seroquel.  Such evidence reflects that VA was aware of the potential metabolic side effects of Seroquel.  The Board finds it unlikely that that the treating VA physician would have known to put the Veteran on specialized monitoring after prescribing Seroquel, yet failed to inform the Veteran of the medication's metabolic side effects, to include diabetes mellitus.     

Finally, also as noted above, VA received a copy of the Veteran's own Seroquel/Quetiapine warning label/instructions.  The warning label explicitly states that diabetes mellitus is a potential side effect of the medication.  Despite this, at the March 2013 DRO hearing, the Veteran testified that the print-out only addressed the side effects of dizziness and drowsiness, and the potential negative side effects of combining the drug with alcohol.  As such, the Board finds the Veteran's testimony to be less than credible and of minimal probative value.

Based on the foregoing, the Board finds that the weight of the evidence of record demonstrates that the additional disability of diabetes mellitus caused by VA's prescription of the drug Seroquel (Quetiapine) is not due to negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, to include the advanced failure to obtain informed consent when prescribing Seroquel.  The evidence of record reflects that diabetes mellitus is a well-known potential side effect of the medication, and that typically a patient is informed of this fact.  The Veteran being placed on atypical antipsychotic metabolic monitoring after being prescribed Seroquel supports a finding that the Veteran was adequately informed of the risks.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of entitlement to VA benefits under 38 U.S.C.A. § 1151 for claimed additional disability of diabetes mellitus, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 

ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for claimed additional disability of diabetes mellitus, claimed as due to VA medical treatment, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


